— Order of disposition, Family Court, New York County (Sheldon M. Rand, J.), *322entered on or about February 27, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination (Mary Bednar, J.) that she committed an act which, if committed by an adult, would constitute the crime of assault in the third degree, and placed her on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The credible evidence disproved appellant’s justification defense beyond a reasonable doubt. Concur—Mazzarelli, J.P., Andrias, Saxe, Williams and Catterson, JJ.